Citation Nr: 1146989	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  05-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.
 
3.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from November 2002 to June 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The issues on appeal were originally before the Board in February 2007, when they were denied.  The Veteran appealed the Board's February 2007 decision to the U.S. Court of Appeals for Veterans Claims (Court).  By Order dated June 30, 2008, the Court remanded the issues on appeal back to the Board for compliance with instructions included in a Joint Motion for Remand. The Board remanded the case in January 2009 for evidentiary development pursuant to the Court instructions.  The claim was again before the Board in May 2011, at which time it was again remanded; it now returns to the Board for further review.


FINDINGS OF FACT

1.   The competent evidence of record demonstrates that, throughout the rating period on appeal, the Veteran's service-connected right knee disability has been manifested by pain, with limitation of flexion no worse than to 94 degrees, with full extension, and without objective evidence of moderate lateral instability or recurrent subluxation.

2.  The competent evidence of record demonstrates that, throughout the rating period on appeal, the Veteran's service-connected left knee disability has been manifested by pain, with full extension, and without objective evidence of instability.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected right knee arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 (2011).

2.  The criteria for an initial rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for an initial rating in excess of 10 percent for service-connected left knee disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With respect to the issues on appeal because November 2003 and March 2005 rating decisions granted service connection for such disabilities, such claims are now substantiated.  As a result, her filing of a Notice of Disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, supra, at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, because the December 2004 SOC and March 2005 and April 2010 SSOCs provided the Veteran with the rating criteria for rating knee disabilities.  Thus, she has been informed of what is needed to achieve a higher schedular rating for her service-connected bilateral knee disabilities.

VA examinations and opinions with respect to the issues on appeal were obtained in October 2003, January 2005, March 2008, and August 2011, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  

The Board observes that in his November 3, 2011, Informal Hearing Presentation, the Veteran's representative contends that the August 2011 VA examination is insufficient because X-rays of her knees could not safely be obtained due to her being pregnant at the time of examination.  The representative believes that, without such X-ray findings, VA lacks the medical information necessary to rate her disabilities.  However, as discussed below, the evidence available in the August 2011 VA examination report, as well as in other records in the file, contain sufficient medical information to properly evaluate the Veteran's knee disabilities under the appropriate diagnostic codes.  Therefore, the Board finds that a remand for a new VA examination is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


II.  Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).
In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.  Normal range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

As a general matter, the Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221  (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau 

v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming the principles set forth in Jandreau).

In DeLuca v. Brown, supra, the Court held that diagnostic codes that provide a rating on the basis of loss of range of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 (regulations pertaining to functional loss of the joints due to pain, etc.).  Therefore, to the extent possible, the degree of additional range of motion loss due to pain, weakened movement, excess fatigability, or incoordination should be considered.  In Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, since 38 C.F.R. § 4.71a, Diagnostic Code 5257, was not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.

III.  Factual Evidence
  
The record reflects that the Veteran complained of, and sought treatment for bilateral knee pain on several occasions between 2003 and 2009.

During that time, X-rays of the knees in January 2003 were normal, without evidence of inflammatory process.  A bone scan of the right knee in January 2003 showed only minimal increased activity consistent with mild stress injury.  Upon treatment later in January 2003, the Veteran complained of continued right knee pain and the examiner found pitting edema.  The Veteran maintained a full active range of motion of the knee, normal gait, intact sensation and normal reflexes. 

A bone scan of both knees taken in March 2003 showed diffuse uptake consistent with arthritis.  X-rays of the knees in October 2003 showed mild bilateral osteoarthropathy. 

An October 2003 VA examination shows that the Veteran complained of constant pain in her knees, though she admitted the pain was not incapacitating and that she took Vioxx for pain.  She related that bending her knees and climbing stairs both produced pain, though she reported that she was able to perform regular activities including climbing stairs, taking out trash, walking, gardening, and pushing a lawn mower.  The examiner noted that the Veteran was a student.  Range of motion tests showed full extension in both knees with right knee flexion to 94 degrees right and left knee flexion to 100 degrees; pain was produced at that end-point of motion in each knee.  The knees were normal in appearance and the veteran's feet showed no signs of abnormal weight bearing; her gait was normal without assistive device.  The examiner commented that range of motion of both the right and left knees was additionally limited by pain, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Tests did not indicate additional disability in the knees, though there was crepitus in each knee. The examiner assessed degenerative joint disease in both knees with resulting minor effect on both the Veteran's occupation as a student and on her daily activities. 

A January 2005 VA examination report shows that the Veteran complained of pain and swelling of the right knee, unimproved by taking Naproxen, physiotherapy, and ice treatments.  She reported that her right knee pain was four out of ten in severity on a scale of one to ten with ten being the most severe pain, increasing to nine out of ten with activity.  She also related that she experienced right knee pain with standing for ten minutes, getting up out of a chair or sitting in a chair, with ascending or descending stairs, by driving for extended periods, and by lifting more than twenty pounds.  She denied that the right knee gave way, but acknowledged a sense of instability with swelling. 

Regarding the left knee, she complained of pain at four out of ten in severity, increasing to six out of ten with activity; the left knee was reported to have no swelling and giving way.  The Veteran reported exercising on a treadmill for twenty to thirty minutes twice per week, and using an elliptical machine and a stair-stepping machine for twenty minutes twice a week.  She reported current employment as an airport dispatcher, and did not report lost work due to her knees.  Upon physical examination, the Veteran had range of motion of the right knee from -5 to 125 degrees, and of the left knee from 0 to 125 degrees. The examiner found no weakness, fatigue, or incoordination in the knees.  The right knee demonstrated slight crepitus with flexion, slight laxity with lateral compression, and tenderness medially, laterally, and superiorly.  The examiner identified slight instability in the right knee.  The left knee demonstrated medial and lateral tenderness, but no crepitus or laxity.  The examiner found minimal right knee disability with chronic sprain and minimal patellar spurring.  The examiner assessed only degenerative changes in the left knee. 

A March 2008 VA examination report shows that the Veteran complained of experiencing bilateral knee pain, right knee greater than her left.  It was not every day or constant and comes and goes.  Her left knee pain was an ache most of the time and her right knee pain was sharp.  Her left knee pain averaged about 5/10 and her right knee pain averaged about 8/10.  Her knee pain was usually aggravated by walking one-quarter of a mile, standing for about 10 minutes, or sitting down for 30 minutes or longer.  The right knee would swell frequently, but the left knee did not.  The Veteran occasionally wore a right knee brace which helped somewhat.  There was no additional limitation with flare ups.  It interferes with daily activities, especially with walking, standing, and sitting. 

On physical examination, the examiner reported that the Veteran had right knee flexion of 0 to 95 degrees with pains medially and over the patella.  She had full extension of the right knee without pain.  She had crepitus in the right knee and no laxity or instability was present.  McMurray's and Lachman's tests were negative.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive movements times 3.  With respect to her left knee, the Veteran had flexion of 0 to 110 degrees with mild pain and full extension without pain.  No laxity or instability was present.  McMurray's and Lachman's tests were negative.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive movements times 3.  Crepitus was present in the left knee.  She had a normal gait.  The examiner noted that in July 2007, standing knee X-rays were normal, showing no degenerative joint disease.

In a May 2009 addendum to the March 2008 VA examination, the examiner, who noted that he had reviewed the Veteran's claims file, noted that there was no change from the prior March 2008 VA examination.

The most recent, August 2011, VA examination report shows that the Veteran reported experiencing daily, moderate right knee pain that lasts for days and was precipitated by standing for over 30 minutes and/or weather.  It was alleviated with staying off it, elevation, rest, and NSAIDS.  Her left knee pain was moderate, but not as severe as her right.  It occurs with standing more than 30 minutes and lasts a couple of day.  It is precipitated by standing and weather and is alleviated by rest, staying off of it, and NSAIDS.  On physical examination, the Veteran could flex her right knee to 120 degrees and there was no objective evidence of painful motion.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran could flex her left knee to 140 degrees or greater and there was no objective evidence of painful motion.  The Veteran had no limitation of extension and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Right knee post-test flexion ended at 120 degrees and here was no additional limitation of extension.  Left knee post-test extension ended at 140 degrees or greater and there was no additional limitation of extension. 

The Veteran did not have any additional bilateral limitation in range of motion of either knee and/or lower leg following repetitive-use testing.  She also did not have any functional loss and/or functional impairment of the knee and lower leg.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Joint stability tests, including Lachman, posterior drawer, and valgus/varus pressure tests) were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation or dislocation.  She had not had any meniscal conditions or surgical procedures for a meniscal condition, a total knee joint replacement, or any other arthroscopic or other knee surgery.   The Veteran did not have any other pertinent physical finds, complications, conditions, signs and/or symptoms related to any conditions related to her knee bilateral degenerative joint disease or iliotibial band syndrome.   She did not use any assistive device(s) as a normal mode of locomotion.  The examiner noted that the Veteran's knee condition did not impact her ability to work.  The examiner also noted that the Veteran was five and a half months pregnant and was not able to obtain radiographic studies by recommendation of the radiologist.  With respect to DeLuca factors, the examiner stated that she did not feel that the Veteran gave full effort with flexion and the right knee and there was no evidence of pain, facial grimacing, tensing of muscles, etc.  She stated, "That's all I can do."  The examiner was able to passively flex the knee to 140 degrees without difficulty.  No evidence of pain on undertaking motion, fatigue, weakness, incoordination, or instability. 

IV.  Legal Analysis

A.  Schedular Ratings

The Board observes that evaluations in excess of 10 percent are warranted for the Veteran's bilateral knee disabilities.  At the outset, the Board observes that service connection for bilateral knee arthritis has been established effective from June 4, 2003.  Service connection for right knee instability has been established effective from January 28, 2005.

The service-connected knee disabilities are rated under 38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) - 5260 (limitation of flexion).  Hyphenated diagnostic code numbers reflects the assignment of a rating under the first code, using the criteria of the second code.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 

10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  Id. 

In this case, however, the Board observes that a higher, 20 percent evaluation is not warranted because the evidence of record shows that only one major joint (i.e., the knee) is involved in the service-connected disabilities on appeal.  Moreover, the evidence of record does not show that the Veteran experiences any incapacitating episodes as a result of her bilateral knee disabilities.

The Board also finds that the Veteran is not entitled to higher evaluations under DC 5260, which pertains to limitation of leg flexion.  Under this code, a 10 percent evaluation is warranted for leg flexion that is limited to 45 degrees.  In order to achieve a 20 percent evaluation under this code, the evidence must demonstrate leg flexion that is limited to 30 degrees.  A 30 percent rating applies where leg flexion is limited to 15 degrees. 

In this case, the clinical evidence of record, including from the October 2003, January 2005, March 2008, and August 2011 VA examination reports, does not show that Veteran's flexion is limited to less than 45 degrees, which is the threshold for a compensable rating for limited flexion as a result of painful motion related to her arthritis.  Rather, as noted above, the record shows that the Veteran had right knee flexion of between 94 degrees and 125 degrees.  In addition such evidence shows that the Veteran had left knee flexion of between 100 and 140 degrees.  Accordingly, the Board finds that the preponderance of the evidence is against assignment of the next higher, 20 percent evaluation under Diagnostic Code 5260 for either knee.

The Board has also considered whether any alternate diagnostic codes may serve as a basis for an increased rating, and finds that DC 5261, which pertains to limitation of leg extension, is for consideration.  Under this code, a noncompensable evaluation is assigned where leg extension is limited to 5 degrees.  A 10 percent rating is warranted where leg extension is limited to 10 degrees.  A 20 percent evaluation is warranted where leg extension is limited to 15 degrees. 

However, the clinical evidence of record, including as found October 2003, January 2005, March 2008, and August 2011 VA examination reports, show full (0 degrees) of extension.  Such findings correspond to the criteria for a noncompensable evaluation.  Therefore, the Board concludes that the Veteran is not entitled to a higher evaluation for either of her knees under DC 5261. 

Further, because the evidence of record does not demonstrate that the Veteran suffers from ankylosis (i.e., complete bony fixation) of either knee, as contemplated by DC 5256, dislocated semilunar cartilage, as contemplated by DC 5258, the absence of semilunar cartilage, as contemplated by DC 5259, impairment of the tibia and fibula, as contemplated by DC 5262, or genu recurvatum, as contemplated by DC 5263, she is not entitled to higher evaluations under these diagnostic codes. 

The Board has also contemplated whether any separate evaluations are applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical evidence of record does not establish loss of either flexion or extension to a compensable degree in either the right or left knee.  Thus, assignment of separate evaluations for limitation of flexion and extension of the left and/or r is not appropriate in this case. 

As for a separate rating for instability under Diagnostic Code 5257, the record reflects that the Veteran has been assigned a 10 percent evaluation for slight right knee instability.  In order, to warrant a higher, 20 percent evaluation, the evidence must show moderate recurrent subluxation or lateral instability.  However, the evidence of record does not show that the Veteran experiences moderate symptomatology.  Indeed, the examiner from the Veteran's January 2005 VA examination characterized her right knee laxity as "slight."  Moreover, the examiners from her March 2008 and August 2011 VA examinations reported that that there was no laxity or instability in her right knee and that her joint tests (including McMurray's and Lachman's) were negative or normal.  Thus, the Board finds that the 10 percent rating assigned for instability in the right knee is appropriate and a higher rating is not warranted because there is no evidence of moderate disability due to right knee instability.

With respect to the Veteran's left knee, the evidence of record, including the January 2005, March 2008, and August 2011 VA examination reports, show that there was no laxity or instability in her left knee  and that her joint tests (including McMurray's and Lachman's) were negative or normal.  Therefore, in the absence of any documented, objective clinical findings of lateral instability or recurrent subluxation, the Board finds that a separate compensable rating pursuant to DC 5257 is not warranted.  VAOPGCPREC 23-97. 

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing bilateral knee pain.  The Board recognizes that examiners have acknowledged and confirmed that she experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 10 percent disability evaluations assigned and that there has been no demonstration, by competent clinical evidence, of additional functional impairment comparable to the next higher evaluation under DC 5260 or DC 5261.   

Further, to the extent that the record shows findings of slight laxity and instability of the right knee, the Board notes that in Johnson v. Brown, 9 Vet. App. 7, 11 (1996), the Court held that subluxation of the knee under Diagnostic Code 5257 is not predicated on loss of range of motion and, as such, 38 C.F.R. Sections 4.40 and 4.45 and associated DeLuca considerations do not apply. 

The Board has also considered the Veteran's statements that her bilateral knee disabilities are worse than the respective10 percent ratings that she currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent bilateral knee pain and right knee instability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, she is not competent to identify a specific level of disability of her knee disabilities according to the appropriate diagnostic codes.  Indeed, such competent and more probative and persuasive evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined her during the current appeal period.  In addition, the medical findings (as provided in the numerous treatment records as well as the October 2003, January 2005, March 2008, and August 2011 VA examination reports) directly address the criteria under which the Veteran's knee disabilities are evaluated.

Therefore, based on the medical evidence of record,  the Board concludes that, throughout the rating period on appeal, the Veteran's overall disability picture (i.e., painful bilateral knee without compensable limitation of motion or objective evidence of more than slight instability or recurrent subluxation in the right knee) more nearly approximates the criteria for the currently assigned 10 percent evaluation based on instability in the right knee and the currently assigned 10 percent evaluations based on painful motion in both knees, and that staged ratings are not warranted.  Thus, the benefit-of-the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

B.  Extraschedular Consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected bilateral knee disabilities are not so unusual or exceptional in nature as to render her schedular rating inadequate.  Her disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by her disability.  The evidence does not reflect that the Veteran's knee disabilities have caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee is denied.

 Entitlement to an initial rating in excess of 10 percent for instability of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


